IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN THE INT. OF : M.B.                   : No. 174 MM 2014
                                        :
                                        :
PETITION OF: DAUPHIN COUNTY             : Petition for Allowance of Appeal from the
CHILDREN & YOUTH SERVICES               : Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2014, the Petition for Review of Emergency

Supersedeas Order Pursuant to Pa.R.A.P 3315 and Motion to Vacate is DENIED.